Opinion by
Lewis, Chief Justice.
Defendant in error moves, specially to dismiss the writ of error herein, assigning divers reasons therefor, the first, of which only, we will consider, to wit: “That the precipe contains no particular description of the judgment, upon which the writ of error is taken.”
The language of the statute, (code, Sec. 484,) is plain and positive. There must be a particular description of the judgment upon which he wishes to bring his writ of error.
The precipe most clearly comes not within the purview of the statute. It works no hardship to compel parties to strictly conform to the provisions of the law.
Motion is sustained, and the writ will be dismissed.